MADDOX, Justice
(concurring in the result).
I concur in the result, and I refer the reader to my special concurrence in Employees’ Benefit Ass’n v. Grissett, 732 So.2d 968, 982 (Ala.1998), in which I stated that I believed this Court or the Legislature should provide an alternative remedy for cases such as this, as suggested by former Chief Justice Torbert in his dissenting opinion in Aetna Life Insurance Co. v. Lavoie, 470 So.2d 1060 (Ala.1984).
The fact that trial courts and this Court are still being presented with questions relating to when, and under what circumstances, a bad-faith cause of action can accrue, suggests that an alternative to the *383bad-faith cause of action would be more appropriate.